DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-11, 15-19, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Briggs et al (pub # 20180207484).


Consider claim 1. Briggs et al teaches A virtual reality therapy system, (abstract). comprising: 
a virtual reality headset; (paragraph 0015 and Fig.1, output device 130 can include visual devices (e.g., head-mounted display)). 
a garment having at least one sensor associated therewith, (paragraph 0015 and Fig. 1, sensors 120 can be worn by the operator 105, thus a garment having at least one sensor).
the at least one sensor configured to generate sensor data based upon movement; (paragraph 0015, The sensors 120 can include infrared motion sensors, magnetometers, accelerometers, gyroscopes, inertial sensors, cameras, and other known devices to track eye, head, and body movement of the operator 105).
and an electronic device, in communication with the virtual reality headset and receiving the sensor data, or data based on the sensor data, (paragraph 0013 and Fig. 1, virtual reality controller 110).
wherein the electronic device projects a virtual reality environment to the virtual reality headset based at least in part upon data generated by the at least one sensor of the garment. (paragraph 0016, each virtual reality controller 110 and 110-1 through 110-N facilitates a selected virtual environment for each corresponding operator 105 and 105-1 through 105-N).

Consider claims 9 and 19. Briggs et al teaches A method of using a virtual reality therapy system, (See at least the abstract). comprising: 
receiving a therapeutic virtual reality environment into an electronic device; (Fig. 4. and paragraph 0029, virtual reality controller 110 obtaining training sequence through communication with a trainer system 140.  Fig. 3 and paragraph 0024 discloses that the training sequence can be part of a physical therapy routine to improve eye-hand coordination, thus a therapeutic virtual reality environment).
connecting the electronic device to a virtual reality headset and a garment, (See at least Fig. 1 and paragraph 0015, controller 110 connecting to virtual reality output device 130 (headset) and sensors 120 (garments)). 
wherein the garment includes at least one sensor; (paragraph 0015, sensors 120).
receiving by the electronic device positional data from the at least one sensor of the garment, (See at least Fig. 4 and paragraph 0029, the sensors 120 measuring various parameters associated with movements made by the operator 105 and using them to animate an avatar of the operator 105 in the virtual reality environment).
the positional data being indicative of an actual position of the user while the user is wearing the garment; (See at least Fig. 4 and paragraph 0029, the sensors 120 measuring various parameters associated with movements made by the operator 105 and using them to animate an avatar of the operator 105 in the virtual reality environment, thus positional data being indicative of an actual position of the user).
comparing by the electronic device the actual position of the user to an aspirational position of the user; (See at least paragraph 0030 and Fig. 4, comparing movements to the training sequence includes comparing the sensor-measured movements of the avatar of the operator 105 in the virtual reality environment with the movements dictated by the training sequence).
and adjusting the therapeutic virtual reality environment at least in part in response to the comparison of the positional data to the aspirational position of the user by the electronic device. (See at least paragraph 0031 and Fig. 4, Adjusting training, at block 460, refers to determining whether a next training sequence should be provided to the operator 105 based on progress or the training sequence already provided should be slowed down or broken down further based on a lack of progress, for example).

Consider claim 17. Briggs et al teaches An electronic device comprising: 
a processor; (paragraph 0014, one or more processors 115).
and computer instructions stored on a non-transitory computer readable medium accessible by the processor, the computer instructions when executed by the processor cause the processor to: 
receive positional data from at least one sensor positioned on a garment, (paragraph 0015 and Fig. 1, sensors 120 can be worn by the operator 105, thus a garment having at least one sensor.  Sensors 120 can include infrared motion sensors, magnetometers, accelerometers, gyroscopes, inertial sensors, cameras, and other known devices to track eye, head, and body movement of the operator 105 ).
and project a virtual reality environment to a virtual reality headset based at least in part upon the positional data generated by the at least one sensor on the garment. (paragraph 0016, each virtual reality controller 110 and 110-1 through 110-N facilitates a selected virtual environment for each corresponding operator 105 and 105-1 through 105-N).Consider claim 2. Briggs et al further teachesThe virtual reality therapy system of claim 1, wherein the garment has at least one actuator associated therewith, the at least one actuator configured to generate movement. (See at least paragraph 0023 where Briggs et al discloses that the feedback can be audio output or vibration on the right wrist of the target operator, thus an actuator). 

Consider claim 10. Briggs et al further teaches The method of claim 9, wherein the aspirational position of the user is set by a therapist. (0022, receiving real-time feedback from a physical therapist).
Consider claim 11. Briggs et al further teaches The method of claim 10, wherein the aspirational position is selected to create muscle memory of the user. (paragraph 0027, muscle memory).
Consider claim 15. Briggs et al further teaches The method of claim 9, wherein the garment includes at least one actuator. (See at least paragraph 0023 where Briggs et al discloses that the feedback can be audio output or vibration on the right wrist of the target operator, thus an actuator).Consider claim 16. Briggs et al further teaches The method of claim 15 further comprising sending by the electronic device haptic data to the garment having the at least one actuator. (paragraph 0015, haptic devices (e.g., vibration sources).Consider claim 18. Briggs et al further teaches The electronic device of claim 17 further comprising computer instructions accessible by the processor, the computer instructions when executed by the processor cause the processor to send haptic feedback to the garment. (paragraph 0015, haptic devices (e.g., vibration sources).Consider claim 20. Briggs et al further teaches The non-transitory computer readable medium storing computer instructions of claim 19, the computer instructions when executed by the processor cause the processor to send haptic feedback to the garment. (paragraph 0015, haptic devices).Consider claim 21. Briggs et al further teaches The non-transitory computer readable medium storing computer instructions of claim 19, wherein the user is receiving therapeutic treatment and the at least one sensor is positioned on the garment such that the positional data is sufficient for a therapist to determine efficacy of the therapeutic treatment. (paragraphs 0030 and 0031, trainer 150 can adjust the training based on the comparison of the movements of the operator with the training sequence, thus the sensors 120 are positioned on the garment such that the positional data is sufficient for a therapist to determine efficacy of the therapeutic treatment).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al (pub # 20180207484) in view of Walker et al (U.S. Pat # 5963891).

Consider claim 3. Briggs et al does not specifically disclose The virtual reality therapy system of claim 1, wherein the garment is sized and dimensioned so as to fit about a back, abdomen, and chest of a user.  However Walker et al in at least Fig. 2 and col. 6 lines 55-67 discloses a system for tracking body movements in virtual reality system comprising a garment 22 that “may include an upper body suit or jacket as shown in the drawings, or may comprise a complete body suit, that substantially covers the torso 24, arms 26, and legs 28 of the wearer 20”.  Therefore it would have been obvious to one of ordinary skill in the art to combine the garment of Walker et al with the system of Briggs et al in order to provide a system for tracking body movements in a virtual reality system that accurately tracks subtle body movements (Walker et al Col. 2 lines 49-50).Consider claim 4. Walker et al further teaches The virtual reality therapy system of claim 3, wherein the garment is a vest. (Col. 6 lines 55-67).Consider claim 5. Walker et al further teaches The virtual reality therapy system of claim 3, wherein the garment is a shirt. (Col. 6 lines 55-67).Consider claim 7. Walker et al further teaches The virtual reality therapy system of claim 3, wherein the garment is a jacket. (Col. 6 lines 55-67).Consider claim 8. Walker et al further teaches The virtual reality therapy system of claim 3, wherein the garment is sized and dimensioned so as to not extend upon any limb of the patient when the garment is being worn by the patient. (Col. 6 lines 55-67, vest).

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al (pub # 20180207484) in view of Chang et al (pub # 20130207889).

Consider claim 12. Briggs et al does not specifically disclose The method of claim 10, wherein the aspirational position is selected to strengthen postural control along vertebrae of the user. However Chang et al in at least Figs. 6 and 14 as well as 0175-0177 discloses a method of providing postural feedback to a user by sensing the posture of the user in real time and then showing the posture on the avatar displayed in Fig. 14.  The system can then provide visual feedback to the user based on whether the current posture is bad or good (aspirational position).  Paragraph 0007 defines good posture as having a “neutral spine” posture, thus the aspirational position of Chang et al is selected to strengthen postural control along a vertebrae of the user.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Chang et al with the invention of Briggs et al in order to promote proper posture and therefore improved health for the user.  Consider claim 13. Briggs et al does not specifically disclose The method of claim 10, wherein the aspirational position is selected to improve range of motion along the spine, back, and core muscles of the user.  However Chang et al in at least Figs. 6 and 14 as well as 0175-0177 discloses a method of providing postural feedback to a user by sensing the posture of the user in real time and then showing the posture on the avatar displayed in Fig. 14.  The system can then provide visual feedback to the user based on whether the current posture is bad or good (aspirational position).  Paragraph 0007 defines good posture as having a “neutral spine” posture.  Then in at least paragraph 0188 Chang discloses providing personalized improvement plans that may lead to alleviation of back pain, increased confidence, and a quicker method to more toned core muscles. Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Chang et al with the invention of Briggs et al in order to promote proper posture and therefore improved health for the user.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al (pub # 20180207484) in view of Aimone et al (pub # 20160077547).
Consider claim 14. Briggs et al does not specifically disclose The method of claim 9, wherein the electronic device is connected to the virtual reality headset by a wireless connection.  However Aimone et al in at least Fig. 1 and paragraph 0061 discloses an electronic device 160 communicating wirelessly with a virtual reality headset 105.  Therefore it would have been obvious to one of ordinary skill in the art to combine the features of Aimone et al with the invention of Briggs et al in order to improve the system by allowing the user to have freedom of movement around the electronic device.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs et al (pub # 20180207484) in view of Walker et al (U.S. Pat # 5963891) as applied to claim 3 above, and further in view of Moore et al (U.S. Pat # 5337758).

Consider claim 6. Briggs et al in view of Walker et al does not specifically disclose The virtual reality therapy system of claim 3, wherein the garment is a belt.  However Moore et al in at least col. 3 lines 48-60 discloses a system for analyzing the motion of a user comprising a belt 46.  Therefore it would have been obvious to one of ordinary skill in the art to combine the garment of Moore et al with the system of Briggs et al in view of Walker et al in order to provide a system for tracking body movements in a virtual reality system that accurately tracks subtle body movements (Walker et al Col. 2 lines 49-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624   

/MARK EDWARDS/Primary Examiner, Art Unit 2624